Citation Nr: 1315202	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left external ear canal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied service connection for squamous cell carcinoma of the left external ear. 

The issue was remanded by the Board in July 2012 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with squamous cell carcinoma of the left external ear canal. 

The Veteran contends that, during his service as a flight engineer and structural mechanic, he was exposed to chemicals and to arsenic in drinking water which led to his carcinoma.

The claims file includes evidence which suggests that the squamous cell carcinoma may be related to service.  In a February 2008 letter, Dr. M.L. stated that it was a possibility that the Veteran could have been exposed to a chemical or some substance that could have caused "some skin change."  The Veteran also has submitted a internet article which note a relationship between service as a pilot and an increased risk for cancer. 

In July 2012, the Board remanded the issue so that the Veteran could be given a VA examination.  In a September 2012 VA examination report, the examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by service.


In so finding, the VA examiner noted that the Veteran was found to have cancer ten years after service.  The examiner additionally cited treatment records from the Veteran's private physician, Dr. M.I., which stated that the etiology of squamous cell carcinoma was unclear and which noted that the Veteran's family history was significant for melanoma and basal cell carcinoma.

The examiner did not, regrettably, discuss Dr M.L.'s February 2008 letter or address the possibility that the Veteran was exposed to chemicals which could be related to the Veteran's carcinoma.  Nor did the examiner address the internet articles submitted by the Veteran.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA examiner failed to address all of the relevant evidence of record, the Veteran must be given an additional VA examination for the purpose of ascertaining the etiology of his squamous cell carcinoma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.  

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must specifically address the findings of Dr. M.I and Dr. M.L. as well as internet articles submitted by the Veteran in July 2008.  The examiner is to comment upon the likelihood that the Veteran's squamous cell carcinoma is related to in-service chemical exposure.

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


